Citation Nr: 0406462	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right foot fracture, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an initial compensable rating for residual 
scars of the eyes.

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos or radiation 
exposure. 

5.  Entitlement to service connection for nuclear sclerotic 
cataracts. 



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001, February 2003, and 
April 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The issue of entitlement to service connection for nuclear 
sclerotic cataracts is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Residuals of a right foot fracture are not shown to be 
manifested by "severe" foot injury, flatfoot, clawfoot, or 
severe malunion or nonunion of the tarsal or metatarsal 
bones. 

2.  Residual scars of the eyes are not shown to be manifested 
by corrected vision of 20/40 in one eye and 20/50 in the 
other. 

3.  The veteran is not shown to have degenerative arthritis 
of the lumbar spine that is etiologically related to active 
service. 

4.  The veteran is not shown to have a respiratory disorder 
that is etiologically related to active service, asbestos 
exposure, or radiation exposure. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right foot fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5284 (2003).

2.  The schedular criteria for an initial compensable rating 
for residual scars of the eyes have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §  
4.84a, Diagnostic Code 6009 (2003).

3.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2003).  

4.  A respiratory disorder was not incurred in or aggravated 
by active service and is not due to asbestos or radiation 
exposure in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §3.303, 3.307 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in February 
2001 and December 2002, and remain pending.  The VCAA is 
therefore applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in December 2001, February 2003, and 
April 2003 letters and rating decisions of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in March 
2003, April 2003, and June 2003 statements of the case, the 
RO notified the veteran of regulations pertinent to increased 
rating and service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In June 2001, January 2003, and March 2003 letters, prior to 
the issuance of the corresponding rating decisions, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board acknowledges that the veteran was not specifically 
informed that the evidence necessary to substantiate his 
claims of entitlement to an increased rating for residuals of 
a right foot fracture and entitlement to an initial 
compensable rating for residual scars of the eyes.  In this 
regard, the Board notes that the veteran raised these issues 
in his notice of disagreement following the grants of service 
connection.  In such situations, an opinion from the VA 
General Counsel indicates that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issues 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.")  The Board is bound in its decisions 
by the precedent opinion of the chief legal officer of the 
VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2003).  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, the veteran was 
provided with VA examinations in November 2001, December 
2001, and March 2003.

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) 
contains competent evidence that the claimant has a current 
disability, persistent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (2003).  

With respect to the claim of entitlement to service 
connection for degenerative arthritis of the lumbar spine, 
the record contains no evidence that the veteran had any back 
pain, injury, or disorder during active service, or that he 
was diagnosed with arthritis of the lumbar spine within one 
year after thereafter.  There is no evidence of an in-service 
disability on which to base a nexus opinion and mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Therefore, the Board finds a VA examination would not be 
useful in the present case for that particular claim.  

With respect to the veteran's claim of entitlement to service 
connection for a respiratory disorder, to include as a result 
of asbestos or radiation exposure during active service, the 
record contains no evidence that the veteran currently has a 
respiratory disorder.  As there is no current disability on 
which to base a nexus opinion and mere recitation of the 
veteran's self-reported lay history would not constitute 
competent medical evidence of diagnosis or causality, the 
Board finds that a VA medical examination would not be useful 
for this claim.  Id.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private medical reports; and VA outpatient treatment 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Right foot disorder

The veteran is currently assigned a 20 percent disability 
rating for residuals of a right foot fracture under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  
He now contends that his right foot disability is more 
disabling than previously evaluated, and he has appealed for 
an increased rating.  

Diagnostic Code 5284 provides a 20 percent disability rating 
for moderately severe foot injuries.  A 30 percent disability 
rating is assigned for severe foot injuries.  A 40 percent 
disability rating is assigned for the actual loss of use of 
the foot.  See 38 C.F.R. § 4.71a (2003).  

Other diagnostic codes addressing foot disabilities that may 
be applicable in the present case include Diagnostic Code 
5276 (acquired flatfoot), Diagnostic Code 5278 (acquired claw 
foot), and Diagnostic Code 5283 (malunion or nonunion of the 
tarsal or metatarsal bones).  See 38 C.F.R. § 4.71a (2003).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

Service medical records reflect that the veteran injured his 
right foot in an April 1966 motorcycle accident.  At that 
time, it was noted that he had fractured his right fifth 
metatarsal base.  A cast was applied and removed after three 
weeks.  At that time, the veteran walked without pain and was 
returned to full duty.  His June 1966 Report of Medical 
Examination indicated that his feet were "normal."

At his November 2001 VA examination, the veteran complained 
of daily pain, stiffness, and weakness in his right foot.  He 
reported that he had to wear a slightly larger sized shoe on 
the right due to bony prominences over the third and fifth 
metatarsals.  He also reported difficulty ambulating.  The 
veteran denied using crutches, braces, canes, or special 
shoes, other than a larger size.  Upon examination, two 
palpable bony and enlarged areas were observed over the third 
and fifth metatarsals of the right foot on the dorsal 
surface.  They were slightly tender.  Slight redness was also 
observed over the third mid-metatarsal.  Ultimately, the 
veteran was diagnosed with two bony prominences of the right 
foot, most likely secondary to an old fracture.  In a 
December 2001 addendum, it was noted that the veteran had 
mild hallux valgus deformity of the first metatarsophalangeal 
joint of the right foot.  

At his March 2003 VA examination, the veteran complained of 
intermittent pain, weakness, stiffness, swelling, and lack of 
endurance in his right foot.  He stated that these symptoms 
occurred at rest, as well as while walking and standing.  He 
reported having flare-ups on a daily basis, lasting between 1 
hour and 11/2 hours with precipitating factors of standing on 
concrete for more than one hour or climbing more than 10 to 
12 stairs.  He estimated having a 40 percent increased 
limitation of motion and a 30 percent increased functional 
impairment during a flare-up.  He denied having surgery or 
using crutches, braces, canes, or corrective shoes.  The 
veteran reported that his right foot disability had an 
adverse effect on his usual occupation as a laborer as it had 
slowed him down.  He also indicated that it had an adverse 
effect on his daily activities as he had decreased his 
running, slowed down his walking, stopped climbing and 
descending ladders, and avoided standing on cement surfaces.  

Upon examination, a prominence overlying the third and fourth 
metatarsals on the dorsum of the foot was observed, giving 
the appearance of a mild deformity on the dorsal surface.  
Range of motion testing revealed dorsiflexion to 10 degrees 
with a mild amount of discomfort; plantar flexion to 45 
degrees; eversion to 20 degrees; and inversion to 30 degrees.  
The veteran's gait was unremarkable and there were no 
significant callosities, breakdown, or unusual shoe wear 
patterns.  The examiner commented that evidence of 
incoordination, excess fatigability, or weakness were not 
specifically identified during the examination.  The 
veteran's posture was unaffected on standing, squatting, 
supination, pronation, or rising on toes or heels, and no toe 
deformities were found.  Ultimately, the veteran was 
diagnosed with a mild hallux valgus deformity at the right 
first metatarsophalangeal joint, which was asymptomatic.  An 
X-ray report indicated a normal right foot with mild 
deformity of base of third metatarsal with associated 
degenerative joint disease, probably posttraumatic.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
residuals of a right foot fracture.  As such, the appeal is 
accordingly denied.

The veteran's right foot disability does not warrant a rating 
in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  An increased rating under that regulation 
requires that the veteran's foot injury be "severe."  The 
objective medical evidence of record has not shown that the 
veteran's left foot disability is more than "moderately 
severe."  In particular, at both the veteran's November 2001 
and March 2003 VA examinations, he denied the use of 
crutches, braces, canes or special shoes (other than a larger 
sized shoe) for his right foot.  In addition, at his March 
2003 examination he indicated that he had to "decrease" his 
running and "slow down" his walking, indicating that he was 
still able to both run and walk.  On each occasion, the 
veteran was diagnosed with "mild" hallux deformity, and in 
March 2003, it was noted to be asymptomatic.  Moreover, while 
the veteran reported symptoms of weakness, stiffness, 
swelling, and lack of endurance, the March 2003 examiner 
commented that evidence of incoordination, excess 
fatigability, or weakness was not identified during the 
examination.  Finally, the veteran's right foot appeared to 
have full range of motion upon examination in March 2003.  

The Board also finds that a rating in excess of 20 percent is 
not warranted under Diagnostic Codes 5276, 5278, or 5283 as 
the record does not include evidence of symptoms analogous to 
that required for ratings for flatfoot, claw foot, or severe 
malunion or nonunion of the tarsal or metatarsal bones.  

As stated previously, the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2003) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2003).  
See DeLuca infra..  The Board has considered the veteran's 
right foot symptomatology as set forth above; however, a 
rating in excess of 20 percent is also not warranted on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  Such elements are 
not supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Of note, the 
March 2003 VA examiner specifically indicated that evidence 
of incoordination, excess fatigability, and weakness was not 
identified during the examination.  Therefore, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for an increased rating under these 
circumstances.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent for 
residuals of a right foot fracture, and the claim is denied.  

2.	Eye disorder

The veteran is currently assigned a noncompensable disability 
rating for residual scars of the eyes under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2003).  He now 
contends that his bilateral eye disability is more disabling 
than previously evaluated, and he has appealed for an 
increased rating.  

Diagnostic Code 6009 provides a 10 percent disability rating 
for unhealed eye injuries.  The code notes that such 
disabilities, in chronic form, are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  See  38 C.F.R. § 
4.84a (2003).  

A 10 percent disability rating for loss of visual acuity 
requires that corrected vision be 20/40 in one eye and 20/50 
in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 
6079, Table V (2003).

Service medical records reflect that in August 1964 the 
veteran was splashed with liquid detergent in both eyes.  His 
eyes were thoroughly injected with water and it was noted 
that there was no corneal damage.  At separation in June 
1966, the veteran's eyes were noted as "normal."  Distant 
vision was reported 20/20 bilaterally.  Refraction and near 
vision was not recorded.  

At his December 2001 VA examination, the veteran complained 
of occasional blurry vision with spots in both of his eyes.  
Upon examination, the pupils were equal, round, and reactive.  
Extraocular motility and visual fields were full to 
confrontation.  Intraocular pressures were 16 mmHg in each 
eye.  Lids and lashes appeared normal and conjunctiva was 
quiet.  The cornea showed a faint stromal scar in the right 
eye, inferotemporal to the pupil.  In the left eye, the 
veteran had more pronounced scarring inferonasal and also 
inferotemporal to the pupil.  The scars did not appear to be 
in the veteran's visual axis.  The iris was normal and the 
lens showed 1+ nuclear sclerosis.  Uncorrected visual acuity 
in the right eye was 20/100 at a distance and 20/400 at near 
sight.  Right eye corrected visual acuity was 20/30 for both 
distance and near sight.  Uncorrected visual acuity in the 
left eye was 20/300 at a distance and 20/400 at near sight.  
Left eye corrected visual acuity was 20/30 for distance and 
near sight.  Ultimately, the veteran was diagnosed with 
nuclear sclerotic cataracts.  The examiner noted that while 
the veteran had a history of chemicals being splashed into 
his eyes and had residual scars, they did not appear to be in 
his visual axis.  

In a March 2003 VA addendum, the examiner stated that the 
veteran's sclerotic cataracts were not due to his in-service 
injury in which he had a chemical splash in both eyes.  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for the residual scars of 
the eyes.  As such, the appeal is accordingly denied.

The veteran's bilateral eye disorder does not warrant a 
compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  As noted previously, Diagnostic Code requires that 
unhealed injuries of the eye be rated for impairment of 
visual acuity or field loss.  In addition, Diagnostic Codes 
6078 and 6079 provide a 10 percent disability rating when 
corrected vision is 20/40 in one eye and 20/50 in the other.  
However, in the present case, the December 2001 VA examiner 
noted that the veteran's corrected vision was 20/30 
bilaterally for both distance and near sight.  Further, no 
other ocular symptomatology has been attributed to the 
veteran's service-connected eye disability.  Therefore, a 
compensable rating is not for application.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable rating evaluation for 
residual scars of the eyes, and the claim is denied.

3.	Degenerative changes of the lumbar spine

The veteran is seeking entitlement to service connection for 
a degenerative changes of the lumbar spine.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's service connection claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, November 
2001 treatment records from Litzenberg Memorial County 
Hospital noted that the veteran suffered from left low back 
strain.  The report indicated that the veteran had been lying 
under a coach or a house while welding and holding up an axle 
when he strained his back.  The veteran also reported that 
one week prior to that injury, he felt a slight pain in his 
back doing the same thing.  The examiner commented that the 
veteran appeared to have sustained a soft tissue injury and 
strain to his left lower back.  A contemporaneous X-ray 
reflected that the veteran had moderate degenerative changes 
with a slightly decreased height of L4 anteriorly.  A 
Schmorl's node was also suspected.  No subluxation was 
observed.  It was noted that an old injury could not be 
excluded.  

In December 2002, the veteran asserted that he had problems 
straightening up after sitting and bending over.  He also 
asserted that he could not ride in a vehicle for any period 
of time without having numbness in his right leg from the hip 
down.  He contended that he injured his back in his 1964 
motorcycle accident. 

With respect to evidence of an in-service back injury, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of any back pain, disorder, or 
arthritis.  The June 1966 Report of Medical Examination noted 
that the veteran's spine was "normal."  

Without evidence of an in-service back injury or disorder, a 
medical nexus opinion linking his current degenerative 
changes of the lumbar spine to active service is necessarily 
missing.  

The veteran has asserted that he injured his back in a 1964 
motorcycle accident and that he has had residual problems 
since that time.   His statements to that effect are not, 
however, corroborated by the medical evidence of record.  The 
medical evidence fails to establish a nexus between the 
veteran's current low back disorder and any in-service back 
pain or injury.  While the veteran has been diagnosed with 
degenerative changes of the lumbar spine, no physician has 
offered comment as to the etiology of the disorder.  In 
addition, while the November 2001 examiner commented that an 
old injury could not be excluded, he did not comment on the 
specific injury involved.  Moreover, as the record contains 
no evidence that the veteran sustained a back injury or was 
diagnosed with a back disorder during active service, and 
there is no objective evidence of any back disorders until 
more than 30 years after separation from service, there is no 
prior evidence of a back disorder or injury on which to base 
a nexus opinion.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore infra..  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Therefore, the Board finds 
that an offered medical opinion, as to etiology, would not be 
useful in the present case.  

Absent evidence of a degenerative changes of the lumbar spine 
occurring during active service or within one year 
thereafter, or medical evidence linking the veteran's current 
back disorder to active service, service connection is not 
warranted.  

To the extent that the veteran ascribes any current back 
disorder to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has degenerative changes of the 
lumbar spine that are related to active service.  The appeal 
is accordingly denied.

4.	Lung disorder

The veteran is seeking entitlement to service connection for 
a lung disorder to include as a result of asbestos or 
radiation exposure during active service.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's service connection claim 
and service connection therefore cannot be granted.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

Regarding the veteran's second theory of entitlement, the 
Board observes that service connection for a disability 
claimed as attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, service 
connection can be established by submitting evidence that the 
veteran was a radiation-exposed veteran who suffered from a 
disease which is listed as one of the 15 types of cancer that 
are presumptively service connected in accordance with 38 
U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2003).  Second, service connection can be established by 
submitting evidence that the disease is one of the 
"radiogenic diseases" listed in 38 C.F.R. § 3.311(b) (2003) 
that are service connected if sufficient radiation exposure 
is shown.  Third, service connection may be granted on a 
direct basis when it is established by competent medical 
evidence that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 
F.3d 1239 (Fed. Cir. 1997).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  
"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d).  VA regulations prescribe that the occupation of 
Hiroshima and Nagasaki by U. S. forces means official 
military duties within 10 miles of the city limits.  See 38 
C.F.R. § 3.309(d)(3)(vi).  "Onsite participation" is 
defined at 38 C.F.R. § 3.309(d)(3)(iv).  "Radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(2) (2003).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the veteran 
has not submitted any evidence demonstrating that he 
currently suffers from a diagnosed respiratory disorder.  An 
October 2000 VA outpatient treatment report indicated that 
the veteran's chest was "clear to auscultation."  It was 
also noted that he had smoked for 35+ years and quit 5 years 
prior.  

In a statement received in April 2003, the veteran asserted 
that he had been exposed to asbestos while serving in the 
U.S. Navy in San Diego, California; Yorktown, Virginia; and 
Pearl Harbor, Hawaii.  He stated that he was exposed to 
asbestos from January 1963 to June 1966 when he breathed 
asbestos in naval barracks and work areas.  He stated that in 
Pearl Harbor he was constantly breathing fumes from Navy 
ships coming in and out of port and that he breathed fumes 
from jets at a nearby air base.  Following service, the 
veteran reported that he had been employed cutting trees and 
caring for lawns; he owned and operated a service station; 
worked as a cable technician; worked on roads and bridges; 
and did factory work, maintenance work, and built trailer 
homes.  He complained of constant shortness of breath, 
experiencing extreme weakness, and felt that his immune 
system was weakened.  

With respect to evidence of an in-service disability, service 
medical records contain no complaints, treatment, or 
diagnoses of any respiratory disorders.  A January 1963 chest 
X-ray was "negative."  The June 1966 Report of Medical 
Examination noted that the veteran's lungs and chest were 
"normal."  

Without evidence of a currently diagnosed respiratory 
disorder, a medical nexus opinion linking any breathing 
problems to active service is necessarily missing.  In 
addition, absent evidence of a respiratory disorder during 
active service or currently, service connection is not 
warranted.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The record contains no evidence that the veteran 
has been diagnosed with a respiratory disorder during active 
service or currently.  

To the extent that the veteran ascribes any breathing 
problems or respiratory disorder to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu infra; see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a respiratory disorder, to 
include as a result of asbestos or radiation exposure, that 
is related to active service.  The appeal is accordingly 
denied.




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right foot fracture is denied.

Entitlement to an initial compensable rating evaluation for 
residual scars of the eyes is denied. 

Service connection for degenerative changes of the lumbar 
spine is denied. 

Service connection for a respiratory disorder, to include as 
a result of asbestos or radiation exposure during service, is 
denied. 


REMAND

The Board has determined that additional development is 
necessary for the issue of entitlement to service connection 
for nuclear sclerotic cataracts. 

The Board notes that in a rating decision issued in April 
2003, the RO denied service connection for nuclear sclerotic 
cataracts.  Subsequently, in April 2003, a statement of the 
case was issued regarding that claim.  In that statement of 
the case, the RO explained that the issue of service 
connection for nuclear sclerotic cataracts had been 
considered because it was inextricably intertwined with the 
issue of entitlement to an increased evaluation for residuals 
of eye injury.  The Board notes, however, that the statement 
of the case was issued prior to receipt of the veteran's 
notice of disagreement on that issue in June 2003 (contained 
in a VA Form 9), and that regardless of whether issues are 
inextricably intertwined, the procedure for initiating 
appellate review is the same for each issue.  Pursuant to 38 
C.F.R. § 20.200 (2003), a statement of the case must be 
issued after a notice of disagreement has been filed.  As 
such, it is proper to remand this claim because the correct 
procedure has not been followed in order obtain appellate 
review of the issue of service connection for nuclear 
sclerotic cataracts.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  An issue will 
be returned to the Board after issuance of the statement of 
the case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Any notice given, or action 
taken thereafter, must comply with all 
applicable legal precedent.   

2.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for nuclear sclerotic 
cataracts.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



